department of the treasury internal_revenue_service apr uniform issue list oe tie rat legend ira x account d amount a financial_institution b date dear this is in response to a request submitted on your behalf by your authorized representative dated date as supplemented by additional correspondence submitted on date in which you request a waiver of the 60-day rollover requirement contained in sec_408 d of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested you are more than years old you had an individual_retirement_arrangement ira ira x which was maintained by financial_institution b you represent that on date amount a was transferred from ira x to account d which was maintained by financial_institution b account d is a non-ira account you have stated that it was your intent to complete a rollover of amount a within the statutorily required 60-day period at the time of this request amount a remains in account d you assert that your failure to accomplish a rollover of amount a within the 60-day period prescribed by sec_408 d of the code was due to an error committed by financial_institution b you represent that amount a has not been used for any other purpose you have provided documentation that details a long-standing banking relationship with financial_institution b you have provided documentation that representatives from financial_institution b dissuaded you from accomplishing a timely rollover you have provided documentation reflecting that representatives of financial_institution b knew amount a represented ira funds and encouraged you to move amount a into a non-ira account you have provided documentation that explains that your interaction with page financial_institution b was limited to telephonic conversations you have documented that your health condition contributed to your reliance upon financial_institution b during this transaction based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount a contained in sec_408 d of the code in this instance sec_408 d of the code provides that except as otherwise provided in sec_408 d any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 d of the code defines and provides the rules applicable to ira_rollovers sec_408 d a of the code provides that sec_408 d of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if-- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 d sec_408 d b of the code provides that sec_408 d does not apply to any amount described in sec_408 d a i received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 d a i from an ira which was not includible in gross_income because of the application of sec_408 d sec_408 d e of the code provides that the rollover provisions of sec_408 d do not apply to any amount required to be distributed under sec_408 a page sec_408 d of the code provides that the secretary may waive the 60-day requirement under sec_408 d a of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 d of the code revproc_2003_16 ilr b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 d i of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation you submitted is consistent with your assertion that your failure to accomplish a timely rollover was caused by an error committed by financial_institution b therefore pursuant to sec_408 d of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount a less amounts described below from ira x you are granted a period of days from the issuance of this letter_ruling to contribute amount a less amounts described below into a rollover ira provided all other requirements of sec_408 d of the code except the day requirement are met with respect to such contribution amount a will be considered a rollover_contribution within the meaning of sec_408 d of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 a of the code made applicable to iras pursuant to sec_408 a no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter expresses no opinion as to whether ira x satisfied the requirements of sec_408 of the code this letter is directed only to the taxpayer who requested it sec_6110 k of the code provides that it may not be used or cited as precedent page pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative please address all correspondence to se t ep ra t3 oe yours employee_plans yechnical group enclosures deleted copy of ruling letter notice of intention to disclose cc
